DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 48, 53, 60 – 64 and 66 are pending in the instant application.
Claim 65 is withdrawn.
Response to Applicant’s Remarks
Applicant’s amendments filed on November 25, 2020 have been entered.
The objection to the instant claim 48 is hereby withdrawn in view of Applicant’s amendments to insert proper punctuations in the instant claim.
The objection to the instant claims 61 – 62 is hereby withdrawn in view of Applicant’s amendment to delete the limitations directed towards “preventing” or “prevent” in the instant claims.
The objection to the instant claim 62 is hereby withdrawn in view of Applicant’s amendment to recite the term “effective” in the instant claim.
The rejection under 35 U.S.C. 112(b) of the instant claims 48, 53, 60 – 64 and 66 as being indefinite for reciting the limitation “N-cycloalkyl” is hereby withdrawn in view of Applicant’s amendment to delete said limitation in the instant claim.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 48, 53 and 60 – 64 as being anticipated by WIPO publication WO 0220500 A2 is hereby withdrawn in view of Applicant’s amendment to delete the scope, wherein R2
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 48, 53 and 60 – 64 as being anticipated by WIPO publication WO 0220500 A2 is hereby withdrawn in view of Applicant’s amendment to delete the scope, wherein R2 is N-cycloalkyl, in the instant claims.
Expanded Search: Applicant’s amendment necessitates new grounds of search, wherein:
R2 is OH; and
R1 is aryl or aralkyl, each substituted with one or two OH.
Since the above scope was not free of prior art, search has not been expanded further yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Claim Objections
Claims 61 and 66 are objected to because of the following informalities:
	Claim 61, page 3 line 14:
Replace the term “effect” with the term “effective” in the phrase “… composition comprises a therapeutically effective amount of the compound”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Statutory Authority:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claim 48, 53 and 60 – 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO publication WO 2011156181 A1 (Lopachin).
	Lopachin teaches (see, page 15, Table 1) the compound, phloretin, as presented below (using ChemDraw):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    170
    241
    media_image2.png
    Greyscale

	wherein:
R1 is aralkyl (phenyl-C2 alkyl) substituted with one OH, and
R2 is OH.

	The instant claim 63 is drawn towards the compound of claim 48, wherein any alkyl is independently C1-C6 alkyl. The instant claim 64 is drawn towards the compound of claim 48, wherein any alkyl is independently C1-C3 alkyl. Lopachin teaches that the alkyl group in the variable R1 is C2 alkyl.
	The instant claim 53 is drawn towards a pharmacological composition comprising the compound of claim 48 and a pharmaceutically acceptable carrier. The instant claim 60 is drawn towards a formulation of a compound of claim 48, wherein the compound is present in an amount effective to increase the viability of an organ for transplantation. The instant claim 61 is drawn towards a composition comprising a compound of claim 48 for treating toxicity associated with a therapeutic agent, wherein the composition comprises a therapeutically effect amount of the compound. The instant claim 62 is drawn towards a filter comprising a compound of claim 48 for reducing toxicity associated with an environmental agent or toxin, wherein the filter comprises a therapeutically effective amount of the compound. Lopachin teaches (see, Figures 4, 5A-5B and 6) that a composition/ formulation comprising a therapeutically effective amount of phloretin shows significant in vitro toxicity and inhibition of radiolabeled dopamine membrane transport; and cell viability in acrolein-exposed MN9D cultures. Thus, the composition/ 
	Therefore, WIPO publication WO 2011156181 A1 anticipates the instant claims 48, 53 and 60 – 64.

Claim 48, 53 and 60 – 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5877210 A (Schieven).
	Schieven teaches (see, column 12 line 17) a conjugate comprising an inhibitor of phosphotyrosine phosphatase covalently conjugated to a specific binding partner for a cell surface receptor found on B cells. The inhibitor comprising the compound, maclurin, as presented below (using ChemDraw):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	The instant claim 48 is drawn towards the compound having the structure:

    PNG
    media_image2.png
    170
    241
    media_image2.png
    Greyscale

	wherein:
R1 is aryl (phenyl) substituted with two OH, and
R2 is OH.

	The instant claim 53 is drawn towards a pharmacological composition comprising the compound of claim 48 and a pharmaceutically acceptable carrier. The instant claim 60 is drawn see, column 60 lines 4-23) that the conjugate comprising said compound and anti-CD40 antibodies (known to protect B cells from undergoing apoptosis) can be tested for in vitro cytotoxicity and cell viability in several human tumor cell lines.
	Therefore, U.S. Patent 5877210 A anticipates the instant claims 48, 53 and 60 – 61.

Conclusion
Claims 48, 53 and 60 – 64 are rejected.
Claim 66 is objected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626